Exhibit 10.9
Plan Document
and
Summary Plan Description
of the
Kennametal Inc.
Supplemental Executive Retirement Plan
As Amended Effective December 30, 2008

 



--------------------------------------------------------------------------------



 



KENNAMETAL INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Section 1. Purpose and Effective Date.

1.1   The purpose of this Supplemental Executive Retirement Plan is to ensure
the payment of a competitive level of retirement income, in order to attract,
retain, and motivate selected executives. The Plan is also intended to provide
eligible executives with a retirement benefit that cannot be paid from the
Company’s qualified Retirement Income Plan, due to various limitations of the
United States Internal Revenue Code.   1.2   This Plan was previously amended
and adopted, effective April 21, 1995; amended and adopted, effective July 26,
1999; amended and adopted, effective January 1, 2004; amended and adopted
July 25, 2005, amended and adopted July 31, 2006 and was most recently amended
and adopted, effective as of December 30, 2008. It is effective for each
participant on the date he or she is designated as a Participant.   1.3   The
terms of this Plan are applicable only to eligible executives who are employed
by the Company on or after April 21, 1995. Any executive who retired or
otherwise terminated employment prior to such date, shall not be eligible to be
designated a Participant under this Plan unless he or she returns to service
with the Company on or after April 21, 1995.   1.4   Notwithstanding the
foregoing, in connection with the amendment of this Plan adopted effective
July 31, 2006, the Company has provided for the closing of the class of officers
and key executive employees who will be eligible to receive benefits under this
Plan. (In connection with the adoption of such amendment, the Company has
adopted a separate “Kennametal Inc. 2006 Executive Retirement Plan” to provide
nonqualified retirement benefits for designated officers who are not eligible to
participate in this Plan.)   1.5   The Plan is intended to comply with the
provisions of Section 409A of the Code, and the regulations and other binding
guidance promulgated thereunder (“Section 409A”); provided, however, that the
Plan shall be operated and administered in a manner to ensure that Grandfathered
Benefits (as defined in Section 9.10) remain exempt from Section 409A.

Section II. Definitions.

2.1   Board of Directors means the Directors of the Company.   2.2   Bonus Award
means the annual cash award, if any, received by a Participant under the
provisions of the Kennametal Inc. Management Performance Bonus Plan of any given
fiscal year. Only an award generated by successful attainment of the Bonus
Plan’s business objectives shall be considered a “Bonus Award” for the purposes
of this Plan, provided that a Bonus Plan award of $0.00 to the Participant for a
given fiscal year shall be taken into account for purposes of this Plan. No
other kind of bonus award or grant will qualify as a “Bonus Award” for purposes
of this Plan.

1



--------------------------------------------------------------------------------



 



2.3   Cause means that the Participant:

(a) shall be guilty of malfeasance, willful misconduct or gross negligence in
the performance of services for the Company
(b) shall not make his or her services available to the Company on a full time
basis for any reason other than arising from Disability or from the
Participant’s incapacity due to physical or mental illness or injury which does
not constitute Disability and other than by reason of the fact that the
Participant’s employment has been terminated by the Company prior to a Change in
Control and other than for Cause; or
(c) during the period of Participant’s employment by the Company, shall, in any
geographic area in which the Company is offering its services and products,
without the prior written consent of the Company:
(1) directly or indirectly engage in, or
(2) assist or have an active interest in (whether as proprietor, partner,
investor, shareholder, officer, director or any type of principal whatsoever),
or enter the employ of, or act as agent for, or advisor or consultant to, any
person, firm, partnership, association, corporation or business organization,
entity or enterprise which is or is about to become directly or indirectly
engaged in,
any business which is competitive with any business of the Company or any
subsidiary or affiliate thereof in which the Participant is or was engaged;
provided, however, that the foregoing provisions of this definition are not
intended to include (or classify as “Cause”) the Participant’s purchasing, for
investment, not in excess of 1% of any class of stock or other corporate
security of any company which is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.
The Committee shall determine whether or not Cause exists for termination of
Participant’s employment unless the Participant has a written employment
agreement with the Company, in which case the determination shall be made in the
manner provided under the Participant’s said employment agreement.

2.4   Change in Control shall mean a change in control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A promulgated
under the Securities Exchange Act of 1934 as in effect on the date hereof (“1934
Act”), or if Item 6(e) is no longer in effect, any regulations issued by the
Securities and Exchange Commission pursuant to the 1934 Act which serve similar
purposes; provided that, without limitation, such a change in control shall be
deemed to have occurred if (i) Kennametal shall be merged or consolidated with
any corporation or other entity other than a merger or consolidation with a
corporation or other entity all of whose equity interests are owned by
Kennametal immediately prior to the merger or consolidation, or (ii) Kennametal
shall sell all or substantially all of its operating properties and assets to
another person, group

2



--------------------------------------------------------------------------------



 



    of associated persons, or corporation; or (iii) any “person” (as such term
is used in Sections 13(d) and 14(d) of the 1934 Act), is or becomes a beneficial
owner, directly or indirectly, of securities of Kennametal representing 25% or
more of the combined voting power of Kennametal’s then outstanding securities
coupled with or followed by the existence of a majority of the board of
directors of Kennametal consisting of persons other than persons who either were
directors of Kennametal immediately prior to or were nominated by those persons
who were directors of Kennametal immediately prior to such person becoming a
beneficial owner, directly or indirectly, of securities of Kennametal
representing 25% or more of the combined voting power of Kennametal’s then
outstanding securities.

2.5   Code means the Internal Revenue Code of 1986, as amended from time to
time. References in the Plan to a Code Section shall be deemed to refer to any
successor provision of the Code, as appropriate.   2.6   Committee means
Compensation Committee of the Board, or such other committee designated by the
Board to discharge the duties of the Committee hereunder.   2.7   Company means
Kennametal Inc., a Pennsylvania corporation, or any successor bound by this Plan
pursuant to Section 8.5.   2.8   Disability means such incapacity due to
physical or mental illness or injury, as causes the Participant to be absent
from his principal office at the Company’s offices for the entire portion of 180
consecutive business days.   2.9   Employee means an employee of the Employer.  
2.10   Employer means the Company and any subsidiary or affiliate of the Company
whose employees participate in the Plan.   2.11   Final Base Salary means the
Participant’s monthly base salary rate, before any pre-tax reductions pursuant
to the Participant’s elections under IRC § § 125 or 402(e)(3), for the calendar
month in which Participant’s Termination of Employment occurs, without regard to
any limitations on compensation under the Code, including those under IRC §
401(a)(17).   2.12   IRC means the Code.   2.13   Participant means any Employee
of an Employer who is entitled to participate in the Plan in accordance with
Section III. Where the context so indicates, “Participant” shall also include a
retired or deceased Participant with respect to whom a SERP Benefit is payable.
  2.14   Plan means the Company’s Supplemental Executive Retirement Plan (SERP),
as set forth herein and as amended and restated from time to time.

3



--------------------------------------------------------------------------------



 



2.15   Primary Social Security Benefit means the monthly benefit, as provided by
the Federal Social Security Act, to which the Participant would be entitled at
age 65, based upon the assumption that such Participant will continue to receive
until reaching age 65 monthly earnings at the same rate as he or she received
such monthly earnings at the time of retirement, termination of employment or
death. (Note: This definition is identical to that used under the Retirement
Income Plan.)   2.16   Retirement Income Plan means the funded, tax-qualified
Kennametal Inc. Retirement Income Plan, as it may be amended and restated, from
time to time.   2.17   Retirement Income Plan Benefit means either (a) the
monthly benefit that would be payable as a single life annuity under the
Retirement Income Plan commencing upon a retirement at age 65, based on credited
service and average earnings as of the Participant’s termination of service,
calculated pursuant to the terms and provisions of the Retirement Income Plan as
such terms and provisions literally apply to the Participant because the
Participant is an active participant (accruing additional benefits) in the
Retirement Income Plan up to his or her termination of service and will in fact
be eligible to receive benefits reflecting credited service and average earnings
determined to his or her termination of service; or (b) but for the amendment to
the Retirement Income Plan effective December 31, 2003 that excluded such
Participant from further active participation in such plan after such date, or
in the case of a Participant first hired after December 31, 2003, excluded such
Participant from any active participation in such plan, the monthly benefit that
would be payable as a single life annuity under the Retirement Income Plan
commencing upon a retirement at age 65, based on credited service and average
earnings as of the Participant’s termination of service calculated pursuant to
the terms and provisions of the Retirement Income Plan (other than vesting
provisions) as such terms and provisions theoretically would have applied to the
Participant if the Participant had not been excluded from active participation,
or from further active participation, in the plan, but had instead been an
active participant (accruing benefits) in the Retirement Income Plan up to his
or her termination of service, based on his or her credited service and average
earnings to such termination of service. That is, the Retirement Income Plan
Benefit determined hereunder is either (a) the actual benefit that a Participant
is eligible to receive under such plan because he or she is active participant
in the Retirement Income Plan at termination of service, or (b) the theoretical
benefit the Participant would have been eligible to receive had he or she been
eligible to be an active participant in the Retirement Income Plan up to
termination of service (determined without regard to the vesting provisions of
the Retirement Income Plan).   2.18   SERP Benefit means the benefit, calculated
pursuant to Section V and Appendix A, that is payable to a Participant under the
Plan who has attained a 100% vested percentage pursuant to Section IV.   2.19  
Surviving Spouse means the individual to whom the Participant is legally married
at the time of his or her death.

4



--------------------------------------------------------------------------------



 



2.20   Vested SERP Benefit means the percentage of the Participant’s SERP
Benefit determined pursuant to Section IV.   2.21   Target Retirement Income
means the monthly amount determined as the “applicable percentage” of the total
of (a) the Participant’s Final Base Salary plus (b) 1/36th of the sum of the
Participant’s last three Bonus Awards. For this purpose, the applicable
percentage is 60% at 30 Years of Service, plus or minus 1% for each Year of
Service greater than or less than thirty.   2.22   Year of Service means each
full twelve-month period beyond Employee’s most recent hire date, as determined
pursuant to the Company’s regular personnel records and policies. (Note: This
definition is not intended to be coextensive with the definition of “Credited
Service” as used in the Retirement Income Plan.) Notwithstanding the foregoing,
any service credit imputed to an Employee specifically for purposes of this
Plan, pursuant to the specific terms of such Employee’s written employment
agreement, shall be taken into account in determining such Employee’s Years of
Service under this Plan.

Section III. Eligibility.

3.1   Each officer or key executive Employee of the Company approved by the
Committee, in its sole and complete discretion, shall be eligible to participate
in the Plan.   3.2   Any officer or key executive who becomes a Participant
shall continue to be a Participant until his or her termination of employment,
or until a date prior to such time, as determined by the Committee, in its sole
discretion.   3.3   Notwithstanding the foregoing, in connection with the
amendment of this Plan adopted effective July 31, 2006, the Company has provided
for the closing of the class of officers and key executive employees who will be
eligible to receive benefits under this Plan. In connection with the adoption of
the July 2006 amendment to this Plan, the Company has adopted a separate
“Kennametal Inc. 2006 Executive Retirement Plan” to provide nonqualified
retirement benefits for designated officers who are not eligible to participate
in this Plan. Accordingly:

(a) No officer or key employee hired by the Company from and after July 31, 2006
shall be eligible to be designated as a Participant in this Plan.
(b) Any Participant in this Plan as of July 31, 2006 who shall have attained the
age of at least 56 years no later than December 31, 2006, shall remain a
Participant in this Plan and shall not be eligible to be approved by the
Committee to become a participant in the Kennametal Inc. 2006 Executive
Retirement Plan.
(c) Any Participant in this Plan as of July 31, 2006 who shall not have attained
the age of at least 56 years no later than December 31, 2006, will be provided
the option irrevocably to elect either

5



--------------------------------------------------------------------------------



 



     (1) to become a participant in the Kennametal Inc. 2006 Executive
Retirement Plan with respect to all of his or her prior service from and after
the date he or she became a Participant in this Plan pursuant to the Committee’s
approval (but excluding service prior to the commencement of participation in
this Plan even though such pre-participation service is recognized for purposes
of calculating Target Retirement Income under Section 2.22 of this Plan) to
July 31, 2006, plus his or her future service as an officer of the Company, as
such prior and future service is credited under the terms of the Kennametal Inc.
2006 Executive Retirement Plan; and, in such case, to receive no benefits
whatsoever pursuant to the terms of this Plan; or
     (2) to receive his or benefits as accrued to July 31, 2006 under the terms
of (and subject to all other applicable provisions of) this Plan but “frozen” as
of that date, with no further accrual of benefits under this Plan after July 31,
2006; and, in such case, to be irrevocably ineligible for participation in the
Kennametal Inc. 2006 Executive Retirement Plan.
Section IV. Vesting.

4.1   A Participant shall become vested in the SERP Benefit, determined under
the provisions of Section V, only in accordance with the following vesting
schedule:

          Age of Participant at     Termination of   Cumulative Vested
Employment   SERP Benefit
Less than age 56
    0 %
56
    20 %
57
    40 %
58
    60 %
59
    80 %
60 or older
    100 %

Notwithstanding the foregoing, a Participant whose employment is involuntarily
terminated with Cause shall forfeit any entitlement to a benefit under the Plan.

4.2   Notwithstanding the percentage vesting schedule in Section 4.1, the SERP
Benefit (determined under the provisions of Section V) of each Participant who
is an Employee at the time of a Change in Control of the Company, shall become
100% vested.

Section V. Amount of Benefit

5.1   The amount of each Participant’s SERP Benefit shall initially be
calculated as the excess of the Target Retirement Income over the sum of (a) the
Participant’s Retirement Income Plan Benefit plus (b) the Participant’s Primary
Social Security Benefit.

6



--------------------------------------------------------------------------------



 



5.2   The Target Retirement Income, the Retirement Income Plan Benefit, and the
Social Security Benefit, shall be calculated according to the methodology
described in Appendix A.   5.3   The Committee shall cause the formula
calculation described in Section 5.1 to be done annually, or as otherwise
required, for each Participant. The Committee shall then be advised of the SERP
Benefit amount for each Participant, and shall direct that an official list of
Participants and their accrued SERP Benefit be prepared, which shall govern the
payment of a benefit under the Plan, pursuant to Section VI (but subject to
Section IV), until the next annual review and redetermination of a SERP Benefit
amount.

Section VI. Payment of Benefit.

6.1   Payment of the Participant’s Vested SERP Benefit, if any, shall commence
on the first day of the seventh month following the month in which the
Participant’s employment with the Company terminates voluntarily or
involuntarily (except for Cause).       A Participant’s Vested SERP Benefit
shall be paid in equal monthly installments, in the form of a single life
annuity with no death or other survivor benefit other than those described in
Section VII. However, the first monthly payment to the Participant shall equal
the sum of seven monthly payments (to account for the six month delay in
commencement of payments required under IRC § 409A(a)(1)(B)(i)). Each monthly
installment is to be paid on the first day of the month.

Section VII. Surviving Spouse and other Death Benefit.

7.1   In the event of the death of a Participant prior to the commencement of
payment of a Plan benefit to the Participant, an amount equal to 50% of the
amount of the benefit calculated in accordance with the vesting provisions of
Section IV and the amount of the benefit of Section V which would otherwise have
been payable to the Participant, will instead be payable to the Participant’s
Surviving Spouse. Payments to such Surviving Spouse shall be made from the month
following the month in which the death of the Participant occurred until the
death of the Surviving Spouse. Each monthly installment is to be paid on the
first day of the month. However, in the event the Participant’s death occurs
after termination of employment as described in Section 6.1, the first monthly
payment to the Surviving Spouse shall include an additional amount equal to the
sum of the monthly payments that would have been made to the Participant prior
to his or her death had monthly payments commenced on the first of the month
following the Participant’s termination of employment as described in
Section 6.1. For example, if a Participant terminated employment, as described
in Section 6.1, on December 15 and then died on the following April 15, survived
by a Surviving Spouse, the first payment to the Surviving Spouse shall include
the sum of four monthly payments that would have been paid to the Participant in
January, February and March and April (but for the six-month delay in
commencement of payments) as well as the 50% Surviving Spouse benefit described
in this Section VII.

7



--------------------------------------------------------------------------------



 



7.2   In the event of the death of a Participant after the commencement of
payment of a Plan benefit to the Participant, an amount equal to 50% of the
amount of the Plan benefit then being paid to the Participant will instead be
payable to the Participant’s Surviving Spouse. Payments to such Surviving Spouse
shall be made from the month following the month in which the death of the
Participant occurred, until the death of the Surviving Spouse. Each monthly
installment is to be paid on the first day of the month.   7.3   If the
Surviving Spouse is five (5) or more years younger than the Participant, the
monthly payment to the Surviving Spouse pursuant to paragraphs 7.1 and 7.2 shall
be actuarially adjusted, so that it has the same present actuarial value as the
full 50% payment to a hypothetical Surviving Spouse who is less than five
(5) years younger than the Participant. For this purpose, the Committee shall
use a life expectancy factor derived from the definition of “Actuarial
Equivalent” under the Retirement Income Plan as in effect as of the date of the
calculation. Effective as of January 1, 2004, the basis of Actuarial Equivalence
under the Retirement Income Plan is the 1983 Group Annuity Mortality Table for
Males, using 0% interest with the Surviving Spouse’s age set back four years.
The life expectancy factors derived therefrom are set forth in Appendix B of the
Plan. The foregoing actuarial adjustment shall be effected by dividing the life
expectancy factor for the hypothetical Surviving Spouse by the life expectancy
for the Surviving Spouse (calculated to four decimals). The quotient obtained
shall be multiplied by the Surviving Spouse’s 50% benefit pursuant to paragraphs
7.1 and 7.2. An example of the method of actuarial adjustment is shown in
Appendix C of the Plan.   7.4   In the event that the Participant shall have
been entitled to payments under Section 6 of the Plan, and/ or his or her
Surviving Spouse (if any) shall have been entitled to payments under Section 7
of the Plan, and, in either case, upon the death of last to die of the
Participant and Surviving Spouse (if any), the aggregate amount of the
cumulative payments of the SERP Benefit shall have been less than $50,000, the
Company shall pay a lump sum amount, equal to $50,000 less the aggregate amount
of the cumulative payments of the SERP Benefit already made, to the person(s)
determined below in the following order of preference: (1) to the person
designated by the Participant in a written notice filed with the Committee, or,
if the Participant has no such notice on file, or the person(s) designated in
such notice do(es) not exist at the relevant time, then (2) to the executor or
administrator of the Participant’s estate. Said payment will be made within
60 days of the date of death.

Section VIII. Claims Procedures

8.1   Claims for Benefits. The Committee shall determine the rights of any
Participant to any benefits hereunder. Any Participant who believes that he or
she has not received the benefits to which he is entitled under the Plan may
file a claim in writing with the Committee. The Committee shall, no later than
90 days after the receipt of a claim (plus an additional period of 90 days if
required for processing, provided that notice of the extension of time is given
to the claimant within the first 90-day period), either allow or

8



--------------------------------------------------------------------------------



 



deny the claim in writing. If a claimant does not receive written notice of the
Committee’s decision on his claim within the above-mentioned period, the claim
shall be deemed to have been denied in full.
A denial of a claim by the Committee, wholly or partially, shall be written in a
manner calculated to be understood by the claimant and shall include:
• the specific reasons for the denial;
• specific reference to pertinent Plan provisions on which the denial is based;
• a description of any additional material or information necessary for the
claimant to perfect the claim;
• an explanation of why such material or information is necessary; and

• an explanation of the claim review procedure and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA.

8.2   Appeal Provisions. A claimant whose claim is denied (or his duly
authorized representative) may within 60 days after receipt of denial of a claim
file with the Committee a written request for a review of such claim. If the
claimant does not file a request for review of his claim within such 60-day
period, the claimant shall be deemed to have acquiesced in the original decision
of the Committee on his claim, the decision shall become final and the claimant
will not be entitled to bring a civil action under ERISA § 502(a). If such an
appeal is so filed within such 60-day period, the Committee (or its delegate)
shall conduct a full and fair review of such claim. During such review, the
claimant (or the claimant’s authorized representative) shall be given the
opportunity to review all documents that are pertinent to his claim and to
submit issues and comments in writing.       The Committee (or its delegate)
shall mail or deliver to the claimant a written decision on the matter based on
the facts and the pertinent provisions of the Plan within 60 days after the
receipt of the request for review (unless special circumstances require an
extension of up to 60 additional days, in which case written notice of such
extension shall be given to the claimant prior to the commencement of such
extension). Such decision shall be written in a manner calculated to be
understood by the claimant, shall state the specific reasons for the decision
and the specific Plan provisions on which the decision was based and shall, to
the extent permitted by law, be final and binding on all interested persons. If
the decision on review is not furnished to the claimant within the
above-mentioned time period, the claim shall be deemed to have been denied on
review.   8.3   Further Proceedings. If a Participant’s claim for benefits is
denied in whole or in part, such Participant may file suit only in a state court
located in Westmoreland County, Pennsylvania or federal court located in
Allegheny County, Pennsylvania. Notwithstanding, before such Participant may
file suit in a state or federal court, Participant must exhaust the Plan’s
administrative claims procedure. If any such judicial or administrative
proceeding is undertaken, the evidence presented will be strictly limited to the
evidence timely presented to the Plan Administrator. In addition,

9



--------------------------------------------------------------------------------



 



    any such judicial or administrative proceeding must be filed within six
months after the Plan Administrator’s final decision.

Section IX. Miscellaneous Provisions.

9.1   Administration.

(a) The Committee shall administer the Plan and have sole and absolute authority
and discretion to decide all matters relating to the administration of the Plan,
including, without limitation, determining the rights and status of Participants
or their beneficiaries under the Plan. The Committee is authorized to interpret
the Plan, to adopt administrative rules, regulations, and guidelines for the
Plan, to make factual determinations (including determinations as to the
designation of beneficiaries), and to correct any defect, supply any omission or
reconcile any inconsistency or conflict in the Plan, and to appoint delegates to
carry out ministerial administrative matters under the Plan. The Committee’s
determinations under the Plan need not be uniform among all Participants, or
classes or categories of Participants, and may be applied to such Participants,
or classes or categories of Participants, as the Committee, in its sole and
absolute discretion, considers necessary, appropriate or desirable. All
determinations by the Committee shall be final, conclusive and binding on the
Company, the Participant and any and all interested parties.
(b) To the extent benefits under this Plan are not Grandfathered Benefits (as
defined in section 9.10), the provisions of the Plan shall be administered,
interpreted and construed in a manner intended to comply with IRC § 409A and the
regulations issued thereunder (or such provision shall be disregarded to the
extent that it cannot be so administered, interpreted or construed). It is
intended that distribution events authorized under the Plan qualify as
permissible distribution events for purposes of Section 409A of the Code, and
the Plan shall be interpreted and construed accordingly in order to comply with
Section 409A. For purposes of Section 409A and the Plan, a payment shall be
treated as made on the scheduled payment date if such payment is made at such
date or a later date in the same calendar year (or, if later, by the 15th day of
the third calendar month following the scheduled payment date). A Participant
shall have no right to designate the date of any payment under the Plan. The
Company reserves the right to accelerate, delay or modify distributions to the
extent permitted under Section 409A. Notwithstanding any provision of the Plan
to the contrary, in no event shall the Committee or Retirement Board (or any
member thereof), or the Company (or its employees, officers, directors or
affiliates) have any liability to any Participant (or any other person) due to
the failure of the Plan to satisfy the requirements of Section 409A or any other
applicable law.

9.2   No Guaranty of Employment. Nothing in this Plan shall be construed as
guaranteeing future employment to any Participant. Without limiting the
generality of the preceding sentence, except as otherwise set forth in a written
agreement, a Participant continues to be an employee of the Company solely at
the will of the Company, subject to discharge at any time, with or without
Cause. The benefits provided for herein for a Participant shall not be deemed to
modify, affect or limit any salary or salary increases, bonuses, profit

10



--------------------------------------------------------------------------------



 



    sharing or any other type of compensation of a Participant in any manner
whatsoever. Except as otherwise specifically provided herein, nothing contained
in this Plan shall affect the right of a Participant to participate in or be
covered by or under any qualified or nonqualified pension, profit sharing,
group, bonus or other supplemental compensation, retirement or fringe benefit
Plan constituting any part of the Company’s compensation structure whether now
or hereinafter existing.

9.3   Non-Competition. Receipt of the SERP Benefit is expressly conditioned upon
the non-competition of the retired Participant with the Company, for so long as
any payments are being made hereunder. Accordingly, unless the Participant first
secures the written consent of the Board of Directors or the Committee, he shall
not directly or indirectly, as an officer, director, employee, consultant,
agent, partner, joint venturer, proprietor, or other, engage in or assist any
business which is or may become in direct or indirect competition with the
Company or any of its subsidiaries, other than as a mere investor holding not
more than one percent of the equity interest of any such competing enterprise.
In the event that the Committee makes a good-faith determination that a
Participant receiving a SERP Benefit is or may be violating the non-competition
provisions hereof, it shall immediately notify him or her of such finding in
writing and afford him or her a reasonable opportunity (a period of not less
than sixty days) to rebut such finding, or to desist from such competitive
activity. In the event that the Committee believes that a violation of the
non-competition provision continues uncorrected following the sixty-day period,
it may then cease making SERP Benefit payments, and the retired Participant (and
any Spouse or other beneficiary claiming through the Participant) shall forfeit
any right to future payment of a SERP Benefit under the Plan.   9.4   Source of
Benefit Payments. This Plan is intended to be an unfunded plan of deferred
compensation for a select group of management or highly compensated individuals,
and it is intended that a SERP Benefit payable hereunder will be paid from the
general assets of the Company. However, in the event of a Change in Control,
amounts payable to a Participant or the Surviving Spouse or estate, under
Sections 6 and 7 of the Plan, may be provided for in accordance with an
Executive Deferred Compensation Trust (a so-called “Rabbi” trust) between the
Company and a trustee. Should such an Executive Deferred Compensation Trust be
established, the Company shall inform the Participant of the identity of the
trustee upon the Participant’s request.

9.5   Non-Assignment, Alienation. Nothing in this Plan gives a Participant or
any person claiming payments for or through him or her, any right, title, or
interest in any asset held in the Company, prior to the payment thereof, and
that the right of a Participant to any payment hereunder is strictly contractual
and unsecured. In addition, the benefit to be paid hereunder may not be
voluntarily or involuntarily sold, transferred, assigned, alienated, or
encumbered, and any such attempt shall be void.   9.6   Obligation of
Successors. This Plan shall be binding upon the Company or any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise),
to all or substantially all of the business and/or assets of the Company, or to
any assignee thereof. To the extent that the Company must take additional
contractual or other steps to

11



--------------------------------------------------------------------------------



 



    make the Plan an enforceable contractual obligation of a successor (e.g., a
purchaser of assets), the Company shall take such steps. This Plan and all
rights of the Participant hereunder shall inure to the benefit of and be
enforceable by the Participant or the Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees.

9.7   Amendment, Termination. This Plan may be amended or terminated at any time
by action of the Board of Directors, provided that no such amendment or
termination shall reduce or eliminate the right of a Participant to the payment
of a Plan benefit earned prior to such amendment or termination. Notwithstanding
the foregoing or any provision of the Plan to the contrary, the Company may at
any time (without the consent of any Participant) modify, amend or terminate any
or all of the provisions of this Plan to the extent necessary or advisable to
conform the provisions of the Plan with IRC § 409A, the regulations issued
thereunder or an exception thereto, regardless of whether such modification,
amendment or termination of this Plan shall adversely affect the rights of a
Participant under the Plan.   9.8   Withholding. The Company may provide for the
withholding, from any benefit payable under this Plan, all Federal, state, city,
or other taxes as shall be appropriate pursuant to any law or governmental
regulation or ruling, and may delay the payment of any benefit until the
Participant or beneficiary provides payment to the Company of all applicable
withholding taxes.   9.9   Miscellaneous. This Plan shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania, to
the extent not governed by federal law. Section headings are for convenience of
reference only, and shall not affect the construction or interpretation of any
of the provisions hereof.   9.10   Grandfathered Benefits. Notwithstanding any
provision to the contrary contained herein and with respect to deferred
compensation benefits that were earned and vested under this Plan prior to
January 1, 2005 (as determined under Section 409A, “Grandfathered Benefits”),
such Grandfathered Benefits and the Plan shall be administered and interpreted
in a manner intended to ensure that such Grandfathered Benefits remain exempt
from Section 409A No amendments or other modifications shall be made to the Plan
that would cause any such Grandfathered Benefits to become subject to
Section 409A, and all amendments or modifications to the Plan shall be
administered, interpreted and construed in a manner necessary to ensure that
such Grandfathered Benefits remain exempt from Section 409A.

          This amendment and restatement of the Plan has been duly executed by
the undersigned and is effective this 30th day of December, 2008.

12



--------------------------------------------------------------------------------



 



                  Kennametal Inc.    
 
           
 
  By:
Title:   /s/ David W. Greenfield
 
Vice President, Secretary and General Counsel    

13



--------------------------------------------------------------------------------



 



APPENDIX A

¨   Calculation begins with current monthly base salary and years of service, up
to the present date.   ¨   Target Retirement Income equals a percent of
(a) Final Base Salary plus (b) the monthly average (i.e., 1/36) of the sum of
the last three Bonus Awards. The percentage is calculated as 60% for 30 years of
service, plus or minus 1% for each year of service greater than or less than
thirty. For example:

          Years of   Retirement Service   Target
Newly hired
    30 %
5
    35 %
10
    40 %
15
    45 %
20
    50 %
25
    55 %
30
    60 %
35
    65 %
40
    70 %
45
    75 %

¨   Calculate the Retirement Income Plan Benefit, based on current years of
service and pensionable earnings, to date, and including current statutory
limitations (IRC §§ 415 and 401(a)(17), and in a manner consistent with Treas.
Reg. § 1.409A-2(a)(9) and Treas. Reg. § 1.409A-3(j)(5)), but not actuarially
reduced for age less than 65. This calculation is made on the assumption
(whether or not true) that the Participant is an active participant in the RIP
and is currently eligible to accrue additional benefits thereunder. (Thus, the
calculation is made even if the Participant is excluded from active
participation under the terms of the RIP, as amended effective December 31,
2003.)   ¨   Calculate the Primary Social Security Benefit, based on earnings to
date and assuming that current level of earnings will continue through age 65.  
¨   The SERP Benefit equals the Target Retirement Income (above) minus the sum
of (a) the Retirement Income Plan Benefit plus (b) the Primary Social Security
Benefit.   ¨   The SERP Benefit is then adjusted, if applicable, under the
vesting schedule in Section 4.1.

14



--------------------------------------------------------------------------------



 



APPENDIX A
continued

¨   However, the minimum SERP Benefit is 10% of current Base Salary.   ¨   If
the prior Vested SERP benefit (as last calculated under the above described
method and posted to the official list of Participants and their respective
Vested SERP Benefits) is greater than the new Vested SERP Benefit, use the prior
Vested SERP Benefit.   ¨   Therefore, the Vested SERP Benefit is the greatest
of:

  •   Target Retirement Income minus sum of (a) Retirement Income Plan Benefit
plus (b) the Primary Social Security Benefit, adjusted, if applicable, under the
vesting schedule in Section 4.1.     •   10% of Current Base Salary, or     •  
Prior Vested SERP Benefit.

15



--------------------------------------------------------------------------------



 



APPENDIX B
LIFE EXPECTANCIES FROM THE 1983 GROUP ANNUITY TABLE FOR MALES
(Set back 4 years for Joint Annuitants)

          Age   Joint Annuitant
20
    61.8209  
21
    60.8413  
22
    59.8620  
23
    58.8830  
24
    57.9043  
25
    56.9259  
26
    55.9480  
27
    54.9706  
28
    53.9937  
29
    53.0174  
30
    52.0418  
31
    51.0670  
32
    50.0929  
33
    49.1198  
34
    48.1476  
35
    47.1765  
36
    46.2066  
37
    45.2380  
38
    44.2708  
39
    43.3052  
40
    42.3420  
41
    41.3799  
42
    40.4194  
43
    39.4609  
44
    38.5048  
45
    37.5519  
46
    36.6027  
47
    35.6578  
48
    34.7181  
49
    33.7843  
50
    32.8570  
51
    31.9371  
52
    31.0249  
53
    30.1209  
54
    29.2251  
55
    28.3377  
56
    27.4584  
57
    26.5870  
58
    25.7232  
59
    24.8665  
60
    24.0165  
61
    23.1729  
62
    22.3357  
63
    21.5052  
64
    20.6824  
65
    19.8686  
66
    19.0651  
67
    18.2736  
68
    17.4961  
69
    16.7345  
70
    15.9910  
71
    15.2675  
72
    14.5650  
73
    13.8838  
74
    13.2233  
75
    12.5823  
76
    11.9593  
77
    11.3534  
78
    10.7651  
79
    10.1954  
80
    9.6460  
81
    9.1190  
82
    8.6159  
83
    8.1375  
84
    7.6840  
85
    7.2554  
86
    6.8510  
87
    6.4698  
88
    6.1104  
89
    5.7710  
90
    5.4494  
91
    5.1452  
92
    4.8567  
93
    4.5831  
94
    4.3236  
95
    4.0780  
96
    3.8449  
97
    3.6221  
98
    3.4067  
99
    3.2050  
100
    3.0190  
101
    2.8379  
102
    2.6613  
103
    2.4889  
104
    2.3201  
105
    2.1539  
106
    1.9885  
107
    1.8203  
108
    1.6485  
109
    1.4741  

16



--------------------------------------------------------------------------------



 



APPENDIX C
Example:
A Participant receiving a SERP Benefit in the amount of $10,000 dies at age 74.
His or her Surviving Spouse is age 65. The benefit payable to the Surviving
Spouse would be calculated as follows.

1.   Life expectancy set forth on the Group Annuity Mortality Table of a
hypothetical Surviving Spouse who is age 69 = 16.7345   2.   Life expectancy set
forth on the Group Annuity Mortality Table of the Surviving Spouse who is age 65
= 19.8686   3.   Quotient obtained by dividing 1 above by 2 above (16.7345 ÷
19.8686) = 0.8423   4.   Yearly benefit payable to Surviving Spouse = $10,000 x
50% x 0.8423 = $4,211.50

17



--------------------------------------------------------------------------------



 



APPENDIX D
STATEMENT OF ERISA RIGHTS
     Each Participant in the Plan is entitled to certain rights and protections
under ERISA. ERISA provides that all Participants shall be entitled to:
Receive Information About the Plan and Benefits
     Examine, without charge, at the Plan Administrator’s office, all documents
governing the Plan.
     Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and an updated summary plan description. The
Plan Administrator may make a reasonable charge for the copies.
Prudent Actions by Plan Fiduciaries
     In addition to creating rights for Participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of Participants and beneficiaries. No
one, including a Participant’s employer or any other person, may fire such
Participant or otherwise discriminate against a Participant in any way to
prevent such Participant from obtaining a welfare benefit or exercising such
Participant’s rights under ERISA. However, this rule neither guarantees
continued employment, nor affects the Company’s right to terminate a
Participant’s employment for other reasons.
Enforce Participant Rights
     If a Participant’s claim for a benefit is denied or ignored, in whole or in
part, a Participant has a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.
     Under ERISA, there are steps a Participant can take to enforce the above
rights. For instance, if a Participant requests a copy of Plan documents and
does not receive them within 30 days, such Participant may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay such Participant up to $110 a day until
Participant receives the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator. If a Participant has a
claim for benefits which is denied or ignored, in whole or in part, such
Participant may file suit in a state or Federal court. If a Participant is
discriminated against for asserting such Participant’s rights, such Participant
may seek assistance from the U.S. Department of Labor, or may file suit in a
Federal court. The court will decide who should pay court costs and legal fees.
If a Participant is successful the court may order the person such Participant
has sued to pay these costs and fees. If a Participant loses, the court may
order such Participant to pay these costs and fees, for example, if it finds
such Participant’s claim is frivolous.

18



--------------------------------------------------------------------------------



 



APPENDIX D
continued
Assistance with Participant Questions
     If a Participant has any questions about the Plan, such Participant should
contact the Plan Administrator. If a Participant has any questions about this
statement or about such Participant’s rights under ERISA, or if a Participant
needs assistance in obtaining documents from the Plan Administrator, such
Participant should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in such Participant’s telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. A Participant may also obtain certain
publications about such Participant’s rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration.
SUMMARY INFORMATION
     Name of Plan: The name of the plan under which benefits are provided is the
Kennametal Inc. Supplemental Executive Retirement Plan
     Plan Sponsor: The Sponsor of the Plan is:
Kennametal Inc.
1600 Technology Way
P. O. Box 231
Latrobe, PA 15650-0231
     Telephone: (724) 539-5000
     Plan Administrator: The Plan Administrator of the Plan is:
The Compensation Committee of the Board of Directors
Kennametal Inc.
1600 Technology Way
P. O. Box 231
Latrobe, PA 15650-0231
     Telephone: (724) 539-5000
     Employer Identification Number: The Employer Identification Number
(EIN) assigned to the Plan Sponsor by the Internal Revenue Service is
25-0900168.
     Type of Plan: Nonqualified unfunded deferred compensation plan (“top hat”).

19



--------------------------------------------------------------------------------



 



APPENDIX D
continued
     Type of Administration: The Plan is administered by the Plan Administrator
without use of third party administrators or insurers.
     Funding: Benefits payable under the Plan are provided from the general
assets of the Company.
     Agent for Service of Legal Process: For disputes arising under the Plan,
service of legal process may be made upon the General Counsel of Plan Sponsor.
     Plan Year: The Plan’s fiscal records are kept on a June 30 fiscal year
basis (July 1 to June 30).

20